Citation Nr: 1145749	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  94-30 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for right leg disability, to include as due to aggravation.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The appellant in this case had a period active duty for training with the National Guard from August 1977 to November 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 1993 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in May 1997, March 2005, December 2006, July 2009 and July 2010 for further development.  A review of the record shows that the RO has complied with all remand instructions by requesting treatment records, giving the appellant the opportunity to schedule another hearing subsequent to the departure from the Board of the Veterans Law Judge (who had initially worked on the appellant's claim), providing corrective VCAA notice, scheduling a VA examination, and issuing supplemental statements of the case.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The appellant testified at a personal hearing at the RO in December 1994 and at a Board hearing at the RO in March 1997.  Transcripts are of record.  As the Veterans Law Judge who conducted the March 1997 hearing was no longer employed by the Board, in its prior March 2005 remand, the Board found that the RO should contact the appellant at his most recent address to clarify whether he still wanted a Board videoconference hearing.  Again, the Board's December 2006 remand directed that the appellant be scheduled for a Board hearing.  In July 2009, the Board again remanded this case because the appellant had not been scheduled for such a hearing and he had continued to request another Board hearing. 

The appellant was scheduled for a Board hearing at the local RO in February 2010.  The day prior to his hearing, the appellant requested to reschedule the hearing to consult with appropriate legal counsel.  However, as the request to reschedule was not received two weeks prior to the hearing date pursuant to 38 C.F.R. § 20.704 , the Veterans Law Judge, who was scheduled to preside at the hearing, denied the  motion to reschedule because good cause had not been shown for the failure to appear. 


FINDINGS OF FACT

1.  The appellant suffered an injury to the right leg prior to service which resulted in fractures treated by insertion of a metallic fixation device.  

2.  The preexisting right leg disorder did not increase in severity during service beyond the natural progression of the disorder.  

3.  The appellant did not suffer a superimposed injury during service which resulted in current right leg disability. 


CONCLUSION OF LAW

Right leg disability was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in August 2002, June 2003, March 2006 and September 2007, subsequent to the initial adjudication.  Altogether, the notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.
  
While the August 2002, June 2003, March 2006 and September 2007 notices were not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in August 2004, June 2009 and September 2011 supplemental statements of the case, following the provision of notice in August 2002, June 2003, March 2006 and September 2007.  The appellant has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the appellant has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  
Duty to Assist

VA has obtained service, VA and private treatment records; obtained Social Security Administration (SSA) records; assisted the appellant in obtaining evidence; afforded the appellant a VA examination in January 2007; and afforded the appellant the opportunity to give testimony before the Board at the RO in March 1997.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant and his representative have not contended otherwise.  

VA has complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Laws and Regulations

The issue before the Board involves a claim of entitlement to service connection for right leg disability, to include as due to aggravation. 

Applicable law provides that service connection will be granted if it is shown that the claimant suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A appellant is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).   

Analysis

The appellant entered a period of National Guard service in August 1977.  The report of entry examination includes medical history of a preservice motorcycle accident resulting in surgery.  In the physician's summary, it was noted that there was a fracture of the  right lower leg in 1971 that was well-healed with no deformity or disability. 

The appellant maintains that his right leg disability was aggravated during service when he suffered a right leg injury during service.  In this regard, at a December 1994 personal hearing at the RO and again at the March 1997 hearing before the Board at the RO, the appellant testified that he had aggravated his right leg disability in service when he fell down on the floor at a barracks.  He further testified at the March 1997 hearing before the Board that he was treated at Ireland Army Community Hospital following the incident in service.  Attempts to locate these records have not been successful.  A May 1997 response from the National Personnel Records Center shows that there are no records on file.  

Nevertheless, the appellant also testified that he was treated at hospitals soon after service in 1977/1978.  A post service January 1979 radiological report from the San Francisco General Hospital Medical Center Department of Radiology provides that there had been no interval change in comparison to the December 1975 film (which the Board notes was prior to the appellant's service).  The 1979 radiological report shows that there was an undisplaced transverse fracture of the upper third of the tibia, which appeared completely healed.  There was also an internal metallic fixation device in place.  It was additionally noted that there was an undisplaced transverse fracture of the upper third of the fibula that appeared completely healed.       

The Board acknowledges that a May 2003 psychiatric evaluation by Edward Merrin, POC Psychiatrist shows that the Appellant reported being in a motorcycle accident while in boot camp and has a metal plate in his right tibia as a result.  It is unclear to the Board whether this is a typographical error or whether the appellant did in fact report to the psychiatrist that he injured his right leg in an accident while in service.  Nevertheless, the latter is inconsistent with what the appellant had been reporting and had testified under oath-that he was in a motorcycle accident prior to service.  Moreover, in a November 1977 sworn statement, the appellant reported that he had a metal plate inserted in his right leg after being involved in a bike accident in 1974 when he had hurt his leg.

In connection with his claim, the appellant has also submitted private x-rays from The Permanente Medical Group dated in October 1972 (which the Board notes is prior to service).  The x-ray report shows no significant change in the alignment of the fracture fragments of the proximal tibia, but the major fragments showed some slight medialward angulation of the fragment.  A January 1973 x-ray also from The Permanente Medical Group, shows previous fracture through the upper third of the tibia and fibula, metallic plate and screws transfix the tibial fracture and no significant displacement that was seen.

The appellant was provided a VA examination in January 2007.  After interviewing and examining the appellant, and after reviewing the  claims file, the VA examiner diagnosed status post right tibia fracture with open reduction and internal fixation in 1972 with proper healing of the fracture but with muscle hernia and chronic neuropathic pain at the site of the hernia.  He noted that the appellant had a motorcycle accident in 1972 and had multiple injuries as a result, including right tibia fracture.  It was additionally noted that the appellant had open reduction and internal fixation.  The fracture healed without any complications.  The VA examiner found that there was no evidence of osteomyelitis since then, but there was muscle hernia and chronic pain.  The VA examiner noted that even though there is no evidence to that effect in the claims file, he assumed that the appellant did not seek treatment, but has had pain of a neuropathic type.  

The VA examiner was unable to determine any incident from the time of service in the military, which was from August 1977 to November 1977, just a few months, would have aggravated the appellant's right leg disability.  The VA examiner noted that the following factors were clear: (1) the right leg disability existed prior to service; and (2) there is no evidence indicating any additional injury to his right leg or any other incident that would have aggravated his leg on a permanent basis.  The VA examiner stated that as far as he can determine, the appellant's service in the military did not show any evidence of increase in severity of the right leg disability beyond natural progression from the available facts.  

It is clear that the appellant suffered significant injury to the right leg prior to service as noted at time of entry and as also testified to by the appellant during the course of the appeal.  The essential questions for the Board are whether the preexisting right leg injury was aggravated by service and whether the appellant suffered a separate inservice injury which resulted in any current right leg disability.  

With regard to aggravation of the preexisting right leg injury, the Board finds that the clear preponderance of the evidence is against such a finding.  Available service records do not document any complaints or treatment for the right leg.  The Board also finds it highly significant that the 1979 x-ray report shows no interval change between a preservice 1975 x-ray study of the right leg and the 1979 x-ray.  This is highly probative medical evidence arguing against a finding of aggravation during service as it shows that radiological study prior to service and after service were medically interpreted as showing no change in the condition.  Moreover, a VA examiner, after reviewing the file and examining the appellant, has rendered a negative opinion on the question of aggravation during service.  

The Board acknowledges the appellant's assertion that his right leg disability was aggravated in service.  In adjudicating a claim, the Board must assess the competence and credibility of lay statements of the appellant.  The appellant is competent to report the types of symptoms he has experienced and the continuity of such symptoms.  However, in the present case a medical examiner, with full knowledge of the appellant's self-reported history of aggravation in service, was nevertheless of the opinion that the right leg disability was not aggravated in service.  The Boards finds the medical opinion to be entitled to more weight than the Appellant's opinion.  Additionally, arguing against the appellant's contention of an increase in severity during service is the post service January 1979 radiology report from the Department of Radiology of the San Francisco General Hospital Medical Center showed no interval change since the previous examination in December 1975, which was prior to service.  The Board finds that there was no aggravation of the preexisting right leg disorder during service. 

With regard to the second question of a separate right leg injury during service, even assuming for the sake of argument that the appellant did injury his right leg during service, the same items of evidence discussed above argue against a finding that any such injury resulted in any current chronic leg disability.  Again, the right leg was shown to be the same in a comparison of preservice x-rays and post-service x-rays.  There was no suggestion of any additional disability due to a separate inservice injury.  The Board therefore also finds that any separate inservice injury resulted in any additional disability of the right leg.  As noted earlier, regulations provide that it is not enough that an injury occurred in service; there must be chronic disability resulting from that injury.  38 C.F.R. § 3.303. 

At this point the Board notes that during the course of the appeal the appellant has offered some suggestion that he was discharged from the National Guard due to his right leg.  Service records show he was discharged for fraudulent enlistment without stating a specific reason.  It should be noted the appellant in a November 1977 sworn statement discussed why he did not want to be in service.  In this statement he refers to preservice mental health issues, legal issues, and substance abuse issues in addition to the preservice leg injury.  The Board notes that the appellant did not refer to any separate inservice injury to the right leg in this statement although it would be reasonable to expect that he would if he was in fact being discharged due to any right knee injury.    

At any rate, the preponderance of the evidence in this case is against a finding that the appellant's current right leg disorder is the result of any aggravation of the preservice injury or the result of a separate injury to the right leg during service.  There is not such a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination in this case.  38 U.S.C.A. § 5107(b).  



ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Appellants Law Judge, Board of Appellants' Appeals

Department of Appellants Affairs


